Exhibit 10.3
(O’REILLY LOGO) [v54779v5477903.gif]
Vendor Agreement Addendum
Line: ULT 04, 05, 06, 07
Date: April 1, 2009
O’Reilly will receive a core credit for return of the cores and be invoiced for
core value. MPA will supply their Jobber core sheet annually.
O’Reilly agrees to return all cores generated from lines ULT 04,05,06,07 and ATI
to MPA.
[*] will [*] for ULT 04,05,06,07 and ATI. [*]
MPA will support labor claims paid by O’Reilly subject to validation of product
failure by MPA.
MPA will begin shipping O’Reilly under these terms April 1, 2009 and the CSK and
Murray accounts June 15, 2009.

     
/s/ Selwyn Joffe
  1/6/10
 
   
Vendor Signature
  Date
 
   
[*]
  12/22/09
 
   
[*]
  Date
 
   
[*]
  12/26/09
 
   
[*]
  Date

 

[*]    =   CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

